 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   WILLIAM MCKOBY,

 9                              Plaintiff,                CASE NO. C19-2072 JCC

10           v.                                           ORDER GRANTING
                                                          APPLICATION TO PROCEED IN
11   JAY ROBERT INSLEE,                                   FORMA PAUPERIS

12                              Defendant.

13          Plaintiff’s application to proceed in forma pauperis (Dkt. 1) is GRANTED under 28

14   U.S.C § 1915(a)(1). The Court recommends the complaint be reviewed under 28 U.S.C. §

15   1915(e)(2)(B) before issuance of summons.

16          The Clerk shall provide a copy of this Order to plaintiff and to the assigned United States

17   District Judge, the Honorable John C. Coughenour.

18          DATED this 26th day of December, 2019.

19

20                                                               A
                                                         BRIAN A. TSUCHIDA
21                                                       Chief United States Magistrate Judge

22

23



     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 1
